DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what Applicant intends with the limitation “in response to at least one the injection frequency”. It appears that it should recite “in response to at least one of the injection frequency”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US PG Pub. No. 2013/0179012).
[Claim 3] Regarding claim 3, Hermann discloses methods for powering a motive electrical power path of a vehicle through a current protection circuit (FIG 1) including a thermal fuse (215) and a contactor (220) in a series arrangement with the thermal fuse (Paragraph [0028] discloses the current sensor, fuse, and contactors connected in series); injecting a current across the thermal fuse (Any predetermined amount of current can be applied across the fuse in operation); determining a cutoff frequency for a filter in response to an injection frequency of the current (Hermann fails to disclose explicitly “determining a cutoff frequency” however, paragraph [0032] discloses current limit 305 and fuse limit 310, determining operating current and current limits which are conventional in the art to control temperature); filtering the injected current (Hermann paragraph [0035] discloses current bleeding and current shuttling and bleeding is interpreted broadly as filtering an amount of current above a desired amount); and determine an injected voltage amount in response to the filtered injected current (Any voltage can be determined and controlled based on the desired operating current and is regulated by the vehicle controller. Paragraph [0038] discloses load voltage based on over-current conditions).

    PNG
    media_image1.png
    872
    669
    media_image1.png
    Greyscale


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US PG Pub. No. 2013/0179012) in view of Berger (2014/0159481).
 [Claim 24] Regarding claim 24, Hermann discloses the method of claim 3.
-However, it fails to disclose wherein the filtering is at least one of a digital low-pass filter operation or a digital high-pass filter operation.
-Nevertheless, Berger discloses in claim 13, low pass filtering of alternating current.
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Hermann to have a low pass filter as taught by Berger to sharpen the frequency images.
Allowable Subject Matter
1.	Claims 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
2.	Claims 8 and 18 are rejected under 35 U.S.C. 112(b) but would be allowable if the rejection is overcome.
3.	Claims 1-2, 4-7, 9-17 and 19-23 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES M DOLAK/Primary Examiner, Art Unit 3618